DETAILED ACTION
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Examiner thanks Mr. Fred Nicholson for pointing out that the issue with Halstead was that wire 20 does not touch transducer 18 (see Fig. 1). However, in response to the amendments filed on 11/19/20, the current action is made final since it would still be obvious to integrate wires 20 and 21 or to integrate the functions of wires 20 and 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 8,934,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is equivalent, for the most part, in scope to the present invention.
Claims 1, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 9 of U.S. Patent No. 9,446,233. Although the patent is equivalent, for the most part, in scope to the present invention.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,219,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is equivalent, for the most part, in scope to the present invention.
35 USC 112 Rejections
In view of the amendment made to Claim 10, the 112 rejection made in the previous Office Action is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 15-23, and 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halstead (US Patent 2,535,063) and Paul et al. (US Patent 5697958), in view of Rule et al. (PG Pub. 2008/0123866).
Regarding Claims 2-3, 15-16, and 25-26, Halstead discloses an apparatus comprising:
a main device (see transceiver 32) including a transceiver (see Fig. 1), wherein the transceiver comprises one or more of a Radio-Frequency (RF) transmitter (see transmitter 12) and a Radio-Frequency (RF) receiver (see receiver 11);
In re Larson, 
Regarding Claim 4, Halstead discloses the lead is configured to conduct electrical signals between the BTE prosthetic device and the auxiliary device (see col. 3, lines 1-10).
Regarding Claims 5, 17, and 28-29, Halstead discloses wherein the electrical signals conducted by the lead between the BTE prosthetic device and the auxiliary device have a frequency that is lower than the frequency of signals at least one of received or transmitted by the lead during wireless communication (see col. 6, lines 27-47).
Regarding Claims 6-8, 18-19, Halstead discloses wherein the auxiliary device is an acoustic output device configured to emit an acoustic output, and wherein the lead is configured to conduct audio signals between the BTE prosthetic device and the acoustic output device and the acoustic output device is an earphone during transmission or a microphone during reception (see col. 2, lines 15-20 and col. 3, lines 47-50). Halstead also discloses at least one signal processor (see transducer) configured to generate the audio signals from the acoustic sounds received by the one or more microphones (see col. 6, lines 18-46).
Regarding Claims 9 and 20, Halstead only discloses one transceiver. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have two transceivers so that each transceiver could be dedicated to a specific frequency communication thereby reducing interference and decreasing workload. 
Regarding Claim 10, Paul discloses the first frequency is approximately 2.4 Gigahertz (GHz) (see col. 6, line 8-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to use this frequency because Paul teaches 
Regarding Claims 11, 22, and 30, Halstead discloses a coil antenna (see antenna 20; Fig. 4A) electrically connected to the second transceiver and configured for use by the second transceiver for inductive communication.
Regarding Claims 12 and 23, Halstead discloses wherein the auxiliary device is located at a first end of the lead, and wherein a second end of the lead comprises a connector, and wherein the BTE prosthetic device further comprises:
a connector (see switch 16) configured for electrical and mechanical attachment to the connector at the first end of the lead.
Regarding Claims 21 and 27, Halstead nor Rule disclose the first frequency is 2.4 GHz. It would have been obvious to one of ordinary skill in the art at the time of the invention to use 2.4GHz for the first frequency since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPW 215 (CCPA 1980)). 
Claims 13-14 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halstead (US Patent 2,535,063) and Paul et al. (US Patent 5697958), in view of Rule et al. (PG Pub. 2008/0123866), and further in view of Maltan et al. (PG Pub. 2004/0073275).
Regarding Claims 13 and 24, Halstead and Rule do not disclose an ear hook. However, an ear hook is common in many BTE devices. For example, Maltan discloses a BTE prosthetic device further comprises an earhook (see ear hook 36). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a lead 
Regarding Claim 14, modified Halstead discloses the lead comprises two or more conductive wires (see wires 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA PATEL/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792